Opinion by
Porter, J.,
An owner of land may fortify his possession by purchasing outstanding claims and procuring as many conveyances as he deems sufficient, and when it is attempted to eject him he may defend under any or all of the titles which he has thus acquired. The mere fact that Joseph Davenport, the predecessor in title of the defendant, had accepted a conveyance from *198Howell, Bevan & King, did not preclude the defendant from showing that Davenport had an older and better title, acquired through his article of agreement with James Armstrong. The written article of agreement between Armstrong and Davenport having been lost, it was competent to prove its contents by parol: Diehl v. Emig, 65 Pa. 320; Hemphill v. McClimans, 24 Pa. 367; Logan v. Gardner, 136 Pa. 588; Gorgas v. Hertz, 150 Pa. 538. The first and second specifications of error are without merit.
The rejection of the offers of testimony which are the subjects of the third and fourth specifications of error worked no injury to the cause of the plaintiff, whether the evidence was competent or otherwise. The purpose of both of said offers was to lay ground for the introduction of evidence as to a conversation between Davenport, the witness, and Richardson, the plaintiff. This witness had already been examined and testified, notwithstanding the objection of the defendant, as to the very matter with regard to which it was again proposed to interrogate him. He had testified that after Richardson had the property surveyed he spoke to the witness about his being over the line, whereupon the witness said: “ If I am I will make it right to you one way or the other. I told him I would give him a couple of feet at the back for a foot in the front.” But there was nothing in the testimony which could be tortured into an admission that Davenport’s possession extended, or that he believed it extended, over the true line between the properties. He testified that Richardson asked him something about accepting a lease for the strip of ground, but that he, Davenport, had agreed to nothing; “I said I will get it surveyed and we will make some settlement about it; that is what I told him.” Davenport never got the property surveyed, and there never was any agreement between them. The third and fourth specifications of error are dismissed.
The testimony as to the location of the line between the properties, according to the various conveyances under which the parties claimed, was conflicting. There were no ancient monuments upon the ground. The surveyors who testified in the interests of the parties, respectively, had attempted to locate the line by measuring from monuments located some distance from the property, and the results were not the same *199when different monuments were selected. The appellant has not printed the deeds which were -offered in evidence; the article of agreement between Howell and others and Joseph Davenport, which is printed in the appendix, would not have warranted the court in declaring as matter of law that the line between the property of the defendant and that of the plaintiff was parallel to the line between the former and lands of Vaughn, for that paper gives the bearing of only one line in the entire description; we certainly would not be warranted, upon such a presentation of the case, in determining that the action of the court below in submitting the question of the location of the line to the jury was erroneous. The instructions under which this question was submitted to the jury were substantially correct, and all the assignments of error are dismissed.
The judgment is affirmed.